Citation Nr: 1107667	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  09-29 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a blood disorder. 

2.  Entitlement to service connection for a heart disorder, to 
include coronary artery disease (CAD) and heart murmur. 

3.  Entitlement to service connection for a lung disorder. 

4.  Entitlement to service connection for residuals of spinal 
meningitis, to include headaches. 



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to December 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  The 
Veteran perfected his appeal only in regards to the issues as 
stated on the previous page and they are the only matters before 
the Board.  

In November 2010, the Veteran testified before the undersigned at 
a Travel Board hearing; a transcript of that hearing is of 
record.  

The issues of entitlement to service connection for a heart 
disorder, to include coronary artery disease and heart murmur; a 
lung disorder; and residuals of spinal meningitis, to include 
headaches are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

A blood disorder manifested by objective findings of abnormal 
hemoglobin, hematuria, hyperlipidemia, and hypercholesterolemia 
are laboratory test results that are not, in and of themselves, 
representative of a disability for VA compensation purposes.


CONCLUSIONS OF LAW

The criteria for entitlement to service connection for a blood 
disorder have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 U.S.C.A. §§ 3.303, 3.304, 4.14 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection 

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in disability 
was contracted in the line of duty coincident with military 
service, or if preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson; see Grover v. West, 
12 Vet. App. 109, 112 (1999). Lay testimony is competent, 
however, to establish the presence of observable symptomatology 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see 
also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person 
competent to testify to pain and visible flatness of his feet).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology." see Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997), 10 Vet. App. at 496 (citing Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is 
determined to be competent, the Board must determine whether such 
evidence is also credible.  See Layno, supra (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

The Veteran contends that he has a blood disorder that manifested 
in service.  At his November 2010 Travel Board hearing, the 
Veteran testified that he had too many red blood cells in his 
system that were related to an infection.

The Veteran's service treatment records (STRs), including a July 
1967 separation report of medical history and clinical 
examination were negative for any complaints, treatment, or 
diagnoses of a blood disorder.  

While laboratory findings from Charleston Area Medical Center and 
Beckley VA Medical Center (VAMC) showed some blood abnormalities 
such as: abnormal hemoglobin, hematuria, hyperlipidemia, and 
hypercholesterolemia, under applicable regulation, the term 
"disability" means impairment in earning capacity resulting from 
diseases and injuries and their residual conditions.  38 C.F.R. § 
4.1; Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. 
Brown, 7 Vet. App. 439 (1995).  The record contains no competent 
medical evidence that the Veteran has a current disability 
associated with abnormal hemoglobin, hematuria, hyperlipidemia, 
and hypercholesterolemia.  There are also no reported symptoms, 
clinical findings, or other manifestations, or any deficits in 
bodily functioning that have been associated with laboratory 
findings concerning abnormal hemoglobin, hematuria, 
hyperlipidemia, and hypercholesterolemia.  Regardless, a symptom, 
without a diagnosed or identifiable underlying malady or 
condition, does not, in and of itself, constitute a "disability" 
for which service connection may be granted.  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  Here, the Veteran's abnormal 
hemoglobin, hematuria, hyperlipidemia, and hypercholesterolemia 
represent only a laboratory finding, and not an actual disability 
in and of itself for which VA compensation benefits are payable.  
See Cf. 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (diagnoses of 
hyperlipidemia, elevated triglycerides, and elevated cholesterol 
are laboratory results and are not, in and of themselves, 
disabilities; they are, therefore, not disabling entities for 
which compensation is payable under VA's rating schedule).

Therefore, abnormal hemoglobin, hematuria, hyperlipidemia, and 
hypercholesterolemia are not "disabilities" for VA compensation 
benefits purposes.  Accordingly, entitlement to service 
connection is denied.  The law here is dispositive.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Thus, the Board need not 
determine the relationship of the Veteran's blood disorder 
manifested by abnormal hemoglobin, hematuria, hyperlipidemia, and 
hypercholesterolemia to service.  

In reaching the above conclusions, the Board has considered the 
doctrine of reasonable doubt; however, since the preponderance of 
the evidence is against the claim, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

II.  Duties to Notify & Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§  3.102, 3.156(a), 3.159, 
3.326(a).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative, if any, of any information, and 
any medical evidence or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in November 2007, prior to 
the date of the issuance of the appealed March 2008 rating 
decision.  The November 2007 letter notified the Veteran of VA's 
practices of assigning disability evaluations and effective dates 
for such evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
Veteran's claim.  The RO has either obtained, or made sufficient 
efforts to obtain, records corresponding to all treatment for the 
claimed disorder described by the Veteran, including service 
treatment records as well as VA and private treatment records.  

In this case, the Board finds that a VA examination is not 
necessary to address the Veteran's blood disorder.  As the Board 
previously discussed, abnormal hemoglobin, hematuria, 
hyperlipidemia, and hypercholesterolemia does not constitute a 
disability for which service connection may be granted.  Absent 
evidence that indicates that the Veteran has a current blood 
disorder related to a disability or to service, the Board finds 
that a VA examination is not necessary for disposition of the 
claim.  VA has provided the Veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The Veteran and his representative have 
not made the Board aware of any additional evidence that needs to 
be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for a blood disorder is denied.  


REMAND

The Veteran seeks entitlement to service connection for residuals 
of spinal meningitis to include headaches, a lung disorder, and a 
heart disorder to include including CAD and a heart murmur.  He 
claims that these disorders began during active service.  See 
Forms 21-526, February and November 2007.  More specifically, he 
contends that he was hospitalized in February 1966 for spinal 
meningitis and that his current heart and lung disorders are 
related to this disease, he also indicated that he has had 
continued residuals of spinal meningitis manifested by headaches.  
See November 2010 Travel Board hearing transcript. 

After a thorough review of the Veteran's claims folder, the Board 
has determined that additional development is necessary prior to 
adjudication of these claims.

The Board notes that a VA examination has not been provided.  VA 
must provide a medical examination and/or obtain an opinion when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease occurred 
in service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
appellant's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The United States Court of Appeals for 
Veterans Claims (Court) in McLendon observed that the third 
prong, which requires an indication that the claimant's 
disability or symptoms 'may be' associated with the established 
event, is a low threshold.  Id. at 83.

With respect to the first McLendon requirement, the Board notes 
that treatment records from Charleston Area Medical dated in 1997 
included such diagnoses as CAD, unstable angina pectoris, and a 
history of hypertension.  Also, a July 2007 treatment record from 
Center Beckley VAMC included such diagnoses as angina, asthma, 
chronic obstructive pulmonary disease, coronary artery disease, 
hypertension, and chronic headaches.  The record reflects current 
diagnoses that involve the heart and lung as well as headaches 
satisfying the first McLendon requirement.    

Although the Veteran's STRs showed that he was hospitalized from 
February to March 1966 with a diagnosis of pneumonia rather than 
spinal meningitis, the second McLendon requirement has been met 
as the Veteran was treated for a disease in service that he 
believes is related to his current disabilities.  The Board also 
notes that the March 2008 rating decision at least conceded that 
the Veteran was hospitalized on a meningitis ward in February 
1966 at Ireland Army hospital.  In support of his claim, the 
Veteran also submitted internet links that indicated that in 
February 1966, the Army confirmed that there was an outbreak of 
spinal meningitis at Fort Knox.  Furthermore, in September 1967, 
he was treated for recurrent right supraorbital headache.  

As noted above, the threshold for establishing the third McLendon 
requirement is low.  In the case at hand, the Board finds that 
this threshold is satisfied by the Veteran's own assertions as to 
the chronicity of his disabilities since service.

However, there is insufficient evidence to decide these claims, 
as there is no competent medical opinion of record with respect 
to the etiology of the Veteran's current heart, lung, and 
headache disorders.  Therefore, before these claims may be 
properly decided, a remand for VA examination(s) and an etiology 
opinion(s) is required.

It appears that pertinent medical evidence remains outstanding.  
The Veteran's STRs reflect that he was hospitalized from February 
to March 1966; however, treatment records during his two week 
hospitalization period have not been associated with the record.  
Such records may have some bearing on the Veteran's claim and 
must be obtained, if available.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center and/or any other appropriate 
repository of records and request treatment 
records from Ireland Army Hospital from 
February 1966 to March 1966.  All efforts to 
obtain such records should be documented in 
the claims folder.  If any records sought are 
unavailable, the Veteran and his 
representative should be so notified.

2.  The RO/AMC should ask the Veteran to 
identify all sources of evaluation or 
treatment he has received for any heart, 
lung, or headache disorders during and since 
his separation from service, and then secure 
complete clinical records of all such 
evaluations and/or treatment from the sources 
identified.  If any records sought are 
unavailable, the Veteran and his 
representative should be so notified.

3.  Schedule the Veteran for appropriate VA 
examination(s).  The Veteran's claims file 
must be made available to the examiner(s), 
and the examiner must review the entire 
claims file in conjunction with the 
examination.  All tests and studies deemed 
necessary by the examiner should be 
performed.  Based on a review of the claims 
file and the clinical findings of the 
examination, the examiner(s) should:

a.  Render an opinion as to whether 
the Veteran currently has a heart, 
lung, and headache disorder, or any 
other residuals of his in-service 
illness.  

b.  For each heart, lung, and headache 
disorder, the examiner is requested to 
offer an opinion as to whether it is 
at least as likely as not (e.g., a 50 
percent or greater probability) that 
the diagnosed heart, lung, and 
headache disorders are caused or 
aggravated by the Veteran's period of 
active service, including his 
hospitalization from February to March 
1966, rather than other, intervening, 
factors (such as a diagnosis of 
occupational black lung disease in 
1996 and black lung pneumoconiosis in 
1997).  In regards to the Veteran's 
headaches, the examiner should 
consider the Veteran's period of 
hospitalization as well as treatment 
for a recurrent right suborbital 
headache in September 1967.  

c.  The examiner should also provide 
an opinion as to whether or not the 
Veteran has any other residuals 
related to his February to March 1966 
hospitalization.  

d.  It would be helpful if the 
examiner would use the following 
language, as may be appropriate: "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely 
as not" (meaning likelihood of at 
least 50%), or "less likely than not" 
or "unlikely" (meaning that there is 
less than 50% likelihood).  The term 
"at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against 
it.  

e.  The examiner should provide a 
complete rationale for any opinions 
provided.

(The Veteran is hereby notified that it is 
his responsibility to report for the 
examination(s) and to cooperate in the 
development of the case, and that the 
consequences of failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655 
(2010).)

6.  The RO/AMC should review the claims file 
to ensure that the foregoing requested 
development is completed, and arrange for any 
additional development indicated.  

7.  Upon completion of the above, 
readjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, as appropriate.








The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


